DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 25 April 2022 is acknowledged. No amendments were made. Claims 1-12 and 14-18 are currently pending.

Maintained Rejections
	Claim 8 was rejected under 35 USC 112(a) as failing to comply with the written description requirement. The rejection is maintained. 
	Claims 1-12 and 14-18 were rejected under 35 USC 103. The rejections are maintained.
	The maintained rejections are included in the instant office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter (5% allowable variance in SEQ ID NO: 15) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.02 provides guidance on determining compliance with the written description
requirement and states: The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance
with the written description requirement is, "does the description clearly allow persons of ordinary skill
in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10
USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19
USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must
convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was
in possession of the invention, and that the invention, in that context, is whatever is now claimed. The
test for sufficiency of support in a parent application is whether the disclosure of the application relied
upon "reasonably conveys to the artisan that the inventor had possession at that time of the later
claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177,
179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Claim 8 is drawn to a medicament for cancer treatment wherein the GPC1 binding domain consists of a protein consisting of an amino acid sequence having a sequence identity of 95% or more with the amino acid sequence of SEQ ID NO: 15 and binds to GPC1. The sequence requires a structure-function relationship between the GPC1 binding domain (and the 5% variance) and the treatment of cancer, however, the disclosure does not support a 5% allowable variance in the GPC1 binding domain for the intended use. 
	The only guidance in the instant disclosure regarding the 5% variance allowed in claim 8 is that the binding domain still binds to GPC1. The disclosure does not indicate which amino acids in SEQ ID NO: 15 must be conserved to maintain GPC1 binding or ensure the protein’s ability to act as a method of cancer treatment nor are there working examples demonstrating that sequences with 5% variance can still perform as a cancer treatment agent as required in the instant invention.
	In addition to a general lack of guidance in the instant application regarding protein variations, there is also no guidance in the prior art as to how one of ordinary skill in the art could modify the protein sequence of SEQ ID NO: 15 with 5% variation while ensuring that the resulting binding domain can still be used in the treatment of cancer as claimed in the instant invention. 
	For example, Rabia, L.A. et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility Biochem Eng J 137; 365-374 teaches natural properties of antibodies such as affinity, specificity, stability, solubility and effector functions as well as common challenges during antibody optimization such as improvements in one property (e.g., affinity) can lead to deficits in other properties (e.g., stability)” (abstract). Rabia further teaches that “most antibodies identified during the initial discovery process are not suitable for therapeutic use and require additional optimization. For example, the binding affinities of some lead antibodies are not high enough for therapeutic applications and must be enhanced through in vitro antibody display methods” (page 2, paragraph 3).  Rabia states that “a final key area of future work is the development of  improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties… Future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 10, paragraph 2). Rabia is focused on purposeful mutations designed to enhance antibody properties and these teachings demonstrate the overall function of the protein is impacted based on mutations that occur in the amino acid sequence both in the framework regions and the CDRs. Additionally, Rabia teaches that there are many factors that are also important to antibody function beyond just affinity (such as specificity, stability, solubility, and effector function). 
	Based on the teachings of Rabia, even a single mutation in the protein sequence of SEQ ID NO: 15, particularly in the extracellular binding region (heavy and light chain variable regions), could result in a binding domain that is not functional or suitable for the treatment of cancer. Furthermore, Rabia teaches that binding affinity alone is not enough to guarantee therapeutic use. That is to say that making a mutation and testing for GPC1 binding capacity alone is not enough to ensure that binding domain will be useful for therapeutic treatment. 
Ramos, C.A., et al (2016) CAR-T Cell Therapy for Lymphoma Annu Rev Med 67; 165-183 teaches the basic design of CARs and the use of CAR T cell therapy in the treatment of lymphomas (abstract). Ramos teaches that the effectiveness of the CAR depends on numerous things including the affinity of the CAR itself (page 167, paragraph 2, Design of CAR Ectodomains), as well as the components of the ectodomain such as the presence of a flexible linker and the type of elements connecting the ecto- to the endodomain (hinge and transmembrane regions). Ramos teaches that “hinge and transmembrane regions can affect CAR-T cell function profoundly by modifying the length and flexibility of the resulting CAR, its cell surface density, its tendency to self-aggregate and produce T cell exhaustion by tonic signaling, and its potential binding to molecules other than the intended target” (page 167, paragraph 3 – page 168, paragraph 1). Based on this teaching, a modification to even one amino acid in the CAR framework of SEQ ID NO: 15 could result in a CAR polypeptide that is not functional or suitable for the intended use as a cancer treatment as claimed in the instant invention.
	Overall, it is not evident that the applicant was in possession of a GPC1 binding domain comprising an amino acid sequences having a sequence identity of 95% with the amino acid sequence of SEQ ID NO: 15 which were known to be effective in treating cancer at the time that the instant application was filed. Therefore, the allowable variance of 5% (identify of 95% or more) was found not to meet the written description requirement of 35 U.S.C. 112(a). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 7, and 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 (herein WO754) in view of Oliva, S., et al (2018) Promises and Pitfalls in the Use of PD-1/PD-L1 Inhibitors in Multiple Myeloma Frontiers in Immunology 9(2749); 1-8 (herein Oliva).

Regarding claim 1, WO754 teaches a medicament for cancer treatment (page 3, paragraph 1, “a medicament for treating and/or preventing a solid tumor expressing GPC-1”; page 8, paragraph 3, “Diseases which can be treated… include solid tumors specifically expressing GPC-1, more specifically, pancreatic cancer, breast cancer, brain tumor and various squamous cell cancers”) comprising, as an active ingredient, T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”).  
WO754 further teaches that the T cells are administered to a cancer patient in an effective amount (page 8, paragraph 3, “The treatment of the above diseases, the therapeutically effective amount of the cell preparation of the present invention is administered to the patient”).
WO754, however, fails to teach the T Cells having a CAR that binds to GPC 1 are used concomitantly with an immune checkpoint inhibitor and that the checkpoint inhibitor is administered at 0.01 mg/kg body weight to 100 mg/kg body weight per dose to the cancer patient every 1 to 5 weeks. 
Oliva reviews the use of checkpoint inhibitors for the treatment of myeloma (abstract) and states that “checkpoint blockade efficacy could be improved if associated with treatments able to intensify the activity of myeloma-reactive T cells, such as transplantation, cellular therapies, … chimeric antigen receptor (CAR) T cells…” (page 3, left column, paragraph 1). Oliva further teaches that “the combination of a PD-1 antibody with a CAR T cell showed an improved efficacy” and that “these results allowed an improved understanding of the exhaustion of human CAR T-cell in solid tumors, suggesting that the effectiveness of CAR T-cell therapies may be improved by PD-1/PD-L1 blockade” (page 4, left column, paragraph 5). Oliva teaches PD-1 antibodies pembrolizumab and nivolumab and PD-L1 antibody durvalumab and discloses doses such as 3 mg/kg (nivolumab, page 4, right column, paragraph 3) and 10 mg/kg every 2 weeks (durvlumab, page 4, right column, paragraph 6). 
WO754 and Oliva are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to combine the treatment using CAR T cells targeting GPC1 taught by WO754 with checkpoint inhibitors, such as anti-PD-1/anti-PD-L1 antibodies, at dosages that are known in the art such as 3 to 10 mg/kg every 2 weeks, as taught by Oliva. One of ordinary skill would have been motivated to make this combination in order to help increase the efficacy of the CAR T cells targeting GPC 1 by reducing the exhaustion of the cells with the checkpoint inhibitor (Oliva, page 4, left column, paragraph 5).
	 
Regarding claim 2, WO754 and Oliva teach the medicament of claim 1 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-PD-L1 antibody, or an anti-CTLA-4 antibody (page 2, left column, paragraph 2). 

Regarding claim 3, WO754 and Oliva teach the medicament of claim 2 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 4, WO754 and Oliva teach the medicament of claim 3 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 5, WO754 and Oliva teach the medicament of claim 4 as discussed above. 
Oliva further teaches the anti-PD-1 antibody is nivolumab (page 2, left column, paragraph 2). 

Regarding claim 6, WO754 and Oliva teach the medicament of claim 1 as discussed above. 
WO754 further teaches that the chimeric antigen receptor contains a GPC 1 binding domain (page 4, paragraph 3, “and typically includes the antigen binding domain of an anti-GPC-1 antibody”), a transmembrane domain (page 4, paragraph 6, “The CAR of the present invention comprises a transmembrane domain”), a costimulatory domain (page 4, paragraph 5, “an extracellular domain of a costimulatory molecule”; page 4 paragraph 6, “the transmembrane domain from the native polypeptide can be obtained from any membrane bound or transmembrane protein (eg, costimulatory molecule, etc.). As used herein, “co-stimulatory molecule” refers to a molecule that specifically binds to a costimulatory ligand on the target membrane, thereby providing a costimulatory response by T cells such as cell proliferation, cytolytic activity, cytokine secretion.”), and a cytoplasmic signaling domain (page 5, paragraph 6, “the chimeric antigen receptor of the invention comprises, in addition to the intracellular domain comprising said primary cytoplasmic signaling sequence, one or more identical or different, including secondary cytoplasmic signaling sequences”).

Regarding claim 7, WO754 and Oliva teach the medicament of claim 6 as discussed above.
WO754 further teaches that the binding domain of the CAR T cell includes a heavy chain variable region having the amino acid sequence shown in SEQ ID NO: 3 (of WO754) and a light chain variable region having the amino acid sequence shown in SEQ ID NO: 4 (of WO754) (page 4, paragraph 3). WO754 SEQ ID NOs: 3 and 4 are shown below with the CDRs identified. 

    PNG
    media_image1.png
    547
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    594
    media_image2.png
    Greyscale

	The CDRs identified above in WO754 match those of the instant application claim 7. 
Heavy chain, CDRs 1-3: Instant application SEQ ID NOs: 9, 10, and 11, respectively:

    PNG
    media_image3.png
    562
    893
    media_image3.png
    Greyscale

Light chain, CDRs 1-3: Instant application SEQ ID NO: 12, 13, and 14, respectively:

    PNG
    media_image4.png
    567
    903
    media_image4.png
    Greyscale


Regarding claim 10, WO754 and Oliva teach the medicament of claim 1 as discussed above.
WO754 further teaches that the cancer is a cancer selected from esophageal cancer, cervical cancer, breast cancer, pancreatic cancer, and colon cancer (page 8, paragraph 3; page 10, paragraph 2, example 7). 

Regarding claim 11, WO754 and Oliva teach the medicament of claim 10  as discussed above. 
WO754 further teaches that the cancer is esophageal cancer (page 8, paragraph 3, “disease which can be treated by cells expressing CAR or the like include solid tumors specifically expressing GPC-1… squamous cell carcinoma includes, but is not limited to esophageal cancer”). 

Regarding claim 12, WO754 teaches T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”) and that the T cells are administered to a cancer patient in an effective amount (page 8, paragraph 3, “The treatment of the above diseases, the therapeutically effective amount of the cell preparation of the present invention is administered to the patient”).
WO754, however, fails to teach the T Cells having a CAR that binds to GPC 1 are used concomitantly with an anti-tumor activity maintaining agent comprising as an active ingredient an immune checkpoint inhibitor and that the checkpoint inhibitor is administered at 0.01 mg/kg body weight to 100 mg/kg body weight per dose to the cancer patient every 1 to 5 weeks. 
Oliva reviews the use of checkpoint inhibitors for the treatment of myeloma (abstract) and states that “checkpoint blockade efficacy could be improved if associated with treatments able to intensify the activity of myeloma-reactive T cells, such as transplantation, cellular therapies, … chimeric antigen receptor (CAR) T cells…” (page 3, left column, paragraph 1). Oliva further teaches that “the combination of a PD-1 antibody with a CAR T cell showed an improved efficacy” and that “these results allowed an improved understanding of the exhaustion of human CAR T-cell in solid tumors, suggesting that the effectiveness of CAR T-cell therapies may be improved by PD-1/PD-L1 blockade” (page 4, left column, paragraph 5). Oliva teaches PD-1 antibodies pembrolizumab and nivolumab and PD-L1 antibody durvalumab and discloses doses such as 3 mg/kg (nivolumab, page 4, right column, paragraph 3) and 10 mg/kg every 2 weeks (durvlumab, page 4, right column, paragraph 6). 
WO754 and Oliva are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to combine the treatment using CAR T cells targeting GPC1 taught by WO754 with checkpoint inhibitors, such as PD-1/PD-L1, at dosages that are known in the field such as 3 to 10 mg/kg every 2 weeks as anti-tumor activity agents, as taught by Oliva. One of ordinary skill would have been motivated to make this combination in order to help increase the efficacy of the CAR T cells targeting GPC 1 by reducing the exhaustion of the cells with the checkpoint inhibitor (Oliva, page 4, left column, paragraph 5).

Regarding claim 14, WO754 teaches a medicament for cancer treatment (page 3, paragraph 1, “a medicament for treating and/or preventing a solid tumor expressing GPC-1”; page 8, paragraph 3, “Diseases which can be treated… include solid tumors specifically expressing GPC-1, more specifically, pancreatic cancer, breast cancer, brain tumor and various squamous cell cancers”) comprising, as an active ingredient, T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”).  
WO754, however, fails to teach the T Cells having a CAR that binds to GPC 1 are used in combination with an immune checkpoint inhibitor.
Oliva reviews the use of checkpoint inhibitors for the treatment of myeloma (abstract) and states that “checkpoint blockade efficacy could be improved if associated with treatments able to intensify the activity of myeloma-reactive T cells, such as transplantation, cellular therapies, … chimeric antigen receptor (CAR) T cells…” (page 3, left column, paragraph 1). Oliva further teaches that “the combination of a PD-1 antibody with a CAR T cell showed an improved efficacy” and that “these results allowed an improved understanding of the exhaustion of human CAR T-cell in solid tumors, suggesting that the effectiveness of CAR T-cell therapies may be improved by PD-1/PD-L1 blockade” (page 4, left column, paragraph 5). 
WO754 and Oliva are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to combine the treatment using CAR T cells targeting GPC1 taught by WO754 with checkpoint inhibitors, such as PD-1/PD-L1, as taught by Oliva. One of ordinary skill would have been motivated to make this combination in order to help increase the efficacy of the CAR T cells targeting GPC 1 by reducing the exhaustion of the cells with the checkpoint inhibitor (Oliva, page 4, left column, paragraph 5).

Regarding claim 15, WO754 and Oliva teach the medicament of claim 14 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody, an anti-PD-L1 antibody, or an anti-CTLA-4 antibody (page 2, left column, paragraph 2). 

Regarding claim 16, WO754 and Oliva teach the medicament of claim 15 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 17, WO754 and Oliva teach the medicament of claim 16 as discussed above. 
Oliva further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 2, left column, paragraph 2). 

Regarding claim 18, WO754 and Oliva teach the medicament of claim 17 as discussed above. 
Oliva further teaches the anti-PD-1 antibody is nivolumab (page 2, left column, paragraph 2). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 (herein WO754) in view of Oliva, S., et al (2018) Promises and Pitfalls in the Use of PD-1/PD-L1 Inhibitors in Multiple Myeloma Frontiers in Immunology 9(2749); 1-8 (herein Oliva) as applied to claim 6 above, and further in view of WO 2018/161017 A1 (Obsidian Therapeutics, Inc.) 07 SEP 2018 (herein WO017).

Regarding claim 8, WO754 and Oliva teach the medicament of claim 6 as discussed above.
Claim 8 is drawn to the GPC1 binding domain consisting of the amino acid sequence of SEQ ID NO: 15 which, according to instant application drawings figure 2A, comprises: leader sequence - heavy variable domain - linker - light variable domain - CD28/CD3ζ domain. Each component was identified in the sequence below (heavy and light chain CDRs enclosed in a box): 







    PNG
    media_image5.png
    1273
    1133
    media_image5.png
    Greyscale

The heavy and light chains of SEQ ID NO: 15 were determined to be identical to the heavy and light chains disclosed by WO754, who teaches that the extracellular domain of the CAR T cell that binds to GPC1 includes a heavy chain variable region having the amino acid sequence shown in SEQ ID NO: 3 (of WO754) and a light chain variable region having the amino acid sequence shown in SEQ ID NO: 4 (of WO754) (page 4, paragraph 3, sequences pasted in action above). ABSS alignments between the heavy and light variable domains of WO754 and instant application SEQ ID NO: 15 are shown below.
Heavy Chain (instant application SEQ ID NO: 15, AA 22-144; WO754 SEQ ID NO: 3):

    PNG
    media_image6.png
    299
    740
    media_image6.png
    Greyscale

Light Chain (instant application SEQ ID NO: 15, AA 160-265; WO754 SEQ ID NO: 4):

    PNG
    media_image7.png
    225
    749
    media_image7.png
    Greyscale

 	
WO754 further teaches that the variable heavy and very light chain regions may be “directly linked to each other in an arbitrary order, or may be indirectly linked via a spacer. Here, the amino acid sequence and the chain length of the spacer used for linking VH and VL are not limited and they can be appropriately selected and selected” (page 4, paragraph 3, (A) Extracellular Domain). 
	WO754 and Oliva, however, fail to teach the leader, the linker, and the CD28/CD3ζ domain structures of instant application SEQ ID NO: 15.
	WO017 teaches the structure of chimeric antigen receptors (CARs) (page 48, paragraph [00196]) and provides a variety of options for creating and improving CAR receptors. 
WO017 teaches that “recombinant methods are known in the art for generating stable Fv fragments, typically through insertion of a flexible linker between the light chain variable domain and the heavy chain variable domain (to form a single chain Fv (scFv)” (page 37, paragraph [00161]). WO017 teaches that the “artificially designed peptide linker may preferably be composed of a polymer of flexible residues like Glycine (G) and Serine (S) so that the adjacent protein domains are free to move relative to one another. Longer linkers may be used when it is desirable to ensure that the two adjacent domains do not interfere with one another” (page 132, paragraph [00294]). WO017 provides a table of CD19 CAR components including possible linkers following this structure (pages 75-79, table 10a) which includes the following linker: 

    PNG
    media_image8.png
    36
    782
    media_image8.png
    Greyscale

	WO017 further teaches that in some instances signaling sequences can be included on the N terminal component of the payload of interest and that this sequence can assist in limiting the diffusion of the payload to non-target in vivo environments thereby potentially improving the safety profile of the payloads. WO017 further teaches that the signal sequence may comprise a CD8a leader (page 127, paragraph [00274]). WO017 provides a table of CD19 CAR components including the CD8a leader structure (pages 75-79, table 10a) comprising the following sequence:

    PNG
    media_image9.png
    33
    801
    media_image9.png
    Greyscale

	WO017 further teaches that “the extracellular region comprises a targeting domain/moiety (scFv) that recognizes a specific tumor antigen or other tumor cell-surface molecules. The intracellular region may contain a signaling domain of TCR (e.g., the signaling region of CD3ζ)…’a first-generation CAR’ only has the CD3ζ signaling domain” (page 48, paragraph [00198]).
WO017 teaches that the intracellular region may comprises of amino acid sequences of Table 6 (page 56, paragraph [00218]) which includes the following sequence for a CD28/CD3ζ region (page 58):

    PNG
    media_image10.png
    97
    533
    media_image10.png
    Greyscale

Combining these components of a CAR binding domain taught by WO017 with the heavy and light chain variable domains taught by WO754 results in an amino acid sequence that is identical to instant application SEQ ID NO: 15 (see ABSS alignment below):

    PNG
    media_image11.png
    806
    742
    media_image11.png
    Greyscale


WO754, Oliva, and WO017 are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO017 with those of WO754 and used standard structures known in the art to create a CAR receptor using the heavy and light variable regions taught by WO754. By doing so one would be able to create a CAR receptor targeting GCP1 for use in the method taught by WO754 and Oliva. One of ordinary skill in the art would have been motivated to make this combination in order to create a CAR T cell receptor for treating a solid tumor expressing GPC1, which is specifically found in several tumor types (WO754, page 2, paragraph 6) while using known, beneficial, constructs of a CAR receptor as taught by WO017.  

Regarding claim 9, WO754 and Oliva teach the medicament of claim 6 as discussed above. WO754 and Oliva, however, fail to teach that the GPC1 binding domain is humanized.
WO017 teaches the structure of chimeric antigen receptors (CARs) (page 48, paragraph [00196]) and provides a variety of options for creating and improving CAR receptors. WO017 teaches that CAR receptors consist of an extracellular targeting domain, a transmembrane domain/region and an intracellular signaling/activation domain (page 48, paragraph [00198])
WO017 further teaches that antibodies (binding domains) can be “humanized” by including a minimal portion from one or more non-human antibody source(s) with the remainder derived from one or more human immunoglobulin sources. WO017 teaches that “for the most part, humanized antibodies are human immunoglobulins (recipient antibody) in which residues from the hypervariable region from an antibody of the recipient are replaced by residues from the hypervariable region from an antibody of a non-human species (donor antibody)” (page 39, paragraph [00170]). 
WO754, Oliva, and WO017 are considered to be analogous to the claimed invention as they are in the same field of T cell therapy for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO017 with those of WO754 and created a humanized GPC1 binding domain for use in the CAR T-cell therapy method taught by WO754 and Oliva. One of ordinary skill in the art would have been motivated to make a humanized binding domain in order to replace hypervariable regions with residues that match the recipient (WO017, page 39, paragraph [00170]).

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
35 U.S.C. 112(a) – Written description
	Regarding the rejection of claim 8 under 112(a) for failing to comply with the written description requirement, applicant argues that claim 8, as currently recited, is supported by the disclosure and enables a skilled artesian to make or use the claimed invention (response, page 5, paragraph 5). Applicant argues that according to the specification, SEQ ID NO: 15 has 487 amino acids and a 5% variance in SEQ ID NO: 15 leaves 24-25 amino acids changeable (response, page 5, paragraph 6). Applicant argues that the Guidelines regarding Written Description Training Materials published by the USPTO on March 25, 2008, pages 34-35 states that a high degree of similarity between the claimed variants and described sequences would render the claimed variants as satisfactory for written description even in the absence of an actual reduction to practice in the specification (response, page 5, paragraph 6). Applicant further argues that with only 24-25 amino acids different from SEQ ID NO: 15, one of ordinary skill in the art would be able to envision and recognize amino acid sequence that have 24-25 amino acids different from SEQ ID NO: 15, especially in light and with computer aids to determine which amino acids are less important in conserving the function of binding to GPC-1 (response, page 5, paragraph 7).
In response to applicant’s arguments, it is first noted that in a memorandum issued by the office on 22 February 2018, the Written Description Training Materials published by the USPTO on March 25, 2008, were identified as being archived. The archived training materials “are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112”.
Claim 8 is drawn to the medicament for treating cancer according to claim 6 which is drawn to the general structure of the chimeric antigen receptor of claim 1. The claim discloses the structure of the GPC1 binding domain as SEQ ID NO: 15 and allows for 5% variance in the sequence (95% identity) with no guidance as to where this variation can occur while preserving the structure-function relationship required by the instant claim. As applicant points out, a 5% variance allows for 24-25 amino acid modifications in the structure of SEQ ID NO: 15 which must result in a binding domain that binds to GPC1 and a CAR receptor that is capable of treating cancer as per claim 1. In the claim’s broadest reasonable interpretation all 24-25 amino acid modifications as claimed could exist in the heavy and light chain CDRs, which are well established in the art as being crucial to the binding of antibodies to their target and their use in therapeutic applications. For example, see Rabia et al (2018) Biochem Eng J 137; 365-374, page 2, paragraph 1 which states “the most important antibody properties relate to their natural functions, such as their high binding affinity and specificity mediated by their complementarity-determining regions (CDRs) within the variable regions (variable heavy, VH, and variable light, VL)”.  Rabia further teaches that modifying amino acids in the binding domains to optimize one property could lead to deficits in other properties such as stability (Rabia, abstract). 
Rabia also elaborates on the use of computer aids in predicting mutations stating that “a final key area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties… Future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties.” (Rabia, page 10, paragraph 2). 
The teachings of Rabia demonstrate that the state of the art regarding amino acid modifications in antibody binding regions (particularly the CDRs) was unpredictable not only in the binding affinity and specificity of the binding region but also in its use in therapeutic applications (Rabia, page 2, paragraph 3). Rabia also shows that the use of computer aids in determining which amino acids are less important in conserving the function of binding to GPC-1 were not robust enough at the time of the filing date of the instant invention to accurately predict which amino acids could be modified and how such that the binding and therapeutic efficacy of the binding domain is preserved. 
Ramos (2016) Annu Rev Med 67; 165-183 further demonstrates that structure function relationship between variations made in the structure of a CAR receptor and its use in therapeutic applications are known to be unpredictable in the art. Ramos teaches that the therapeutic use of CAR receptors depends on numerous things such as the affinity of the CAR and the components of the ectodomain as discussed in the original 112(a) written description rejection included in the instant office action. Based on the teachings of Ramos, the modification of even one of the amino acids in the CAR framework of SEQ ID NO: 15 could result in a CAR polypeptide that is not functional or suitable as a therapeutic for the treatment of cancer as claimed in the instant invention.
While applicant states that there is a high degree of similarity between the claimed variants and described sequences, the similarity in the claimed variants is dependent on the location(s) in which the variations occur. For example, if all of the variation were to occur in the CDRs, the resulting structure could bind to an antigen that is completely different from GPC1. The variation allowed in the claim creates a genus of structures in which many vastly different structures are represented. MPEP 2163 II.3.a.ii speaks to claims drawn to a genus and states that “for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing one species within the genus… Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." As established above, there is no known or described structure-function correlation in the disclosure. Furthermore, the state of the art at the time of the effective filing date of the claimed invention demonstrates an unpredictable structure-function relationship between CAR structure and its use in therapeutic applications.

Applicant further argues that numerous patents based on the percentage identify of 90% or more have been issued by the USPTO and provides a table of examples in Table 1 on response page 6. 
MPEP 2163 (I) states that “compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis.” 
The establishment of written description is dependent on the nature of the instant invention including the disclosure itself and the state of the art at the time that the instant invention was filed. The finding that patents exist that are based on a percentage identify of 90% or more does not establish written description for the instant claims. It is also noted that the patents identified in the table by applicant may not allow for the variations described by applicant when taken in context. For example, in the most recent example sited (US 10,415,023, Published  09/17/2019), the claim states a 90% sequence identity, but then specifically states where the substitution can be made and what the substitution can be. It is further noted that the examples provided are drawn to enzymes, not antibodies, or CAR receptors. 

35 U.S.C. 103
	In regards to the rejections of claims 1-7, 10-12, and 14-18 under 35 USC 103 as being obvious over ‘754 in view of Oliva; and the rejections of claims 8 and 9 under 35 USC 103 as being obvious over ‘754 and Oliva in further view of ‘017, applicant argues that ‘754, either alone or in combination with Oliva, fails to disclose the claimed invention (response, page 7, paragraph 2).
	Applicant argues that the claimed invention is directed to a CAR T Cell that binds to GPC1 and an immune checkpoint inhibitor and that the treatment is particularly effective because GPC1 is considered to have no critical function in the body of healthy adults while it is overexpressed in various tumors. Applicant argues that when combining with immune checkpoint inhibitors which inhibits immune system’s suppression on the CAR-T cells and significantly enhances the bioactivity of the CAR-T cells, it is crucial that the CAR-T cells are targeting GPC1 that have no critical function in the body of a health adult (response, page 7, paragraphs 3 and 4). 
	Applicant further argues that while ‘754 discloses CAR-T cells binding to GPC1 for tumor treatment and while Oliva may disclose that using PD-1 may “restore” CAR-T cell function in hematological malignancies, undue experimentation would be necessary for a skilled artesian to combine these two references and come to the claimed invention which specifically uses the checkpoint inhibitor with GPC1 binding CAR-T cells (response, page 7, paragraph 5). Applicant argues that there is an extensive amount of different proteins that CAR-T cells can target, while GPC1 is one of a kind, and no references suggest using an immune checkpoint inhibitor with the GPC1 binding CAR-T cells would be effective and that neither ‘754 or Oliva teach the concomitant administration of the two together (response, page 7, paragraph 6). 
In response to applicant’s argument that there are no references suggesting to combine the teachings of ‘754 and Oliva, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, WO754 teaches that glypican-1 (GPC-1) is specifically expressed in squamous cell carcinoma such as esophageal cancer, lung cancer, cervical cancer and the like which are solid tumors and teaches that this led to the production of anti-GPC-1 CAR-T cells using an anti-GPC-1 antibody. WO754 further teaches that the GPC-1 CAR-T cells can specifically bind to solid tumors and has a very high cytotoxicity against them. (‘754, page 2, paragraph 6). Prior art WO754 demonstrates that CAR-T cells targeting GPC-1 were known in the art prior to the effective filing date of the claimed invention. The teachings of Oliva demonstrate methods to improve the use of CAR-T cells in cancer treatment particularly with the combined use with immune checkpoint blockade. Oliva demonstrates that there was knowledge in the art prior to the effective filing date of the claimed invention as to the role that the PD-1/PD-L1 pathway has on the regulation of T cell activation, the down-regulation of T-cell proliferation, and its contribution to the immune escape of tumors (Oliva, abstract). While Oliva does not directly teach the use of a PD-1 inhibitor with a CAR T-cell that binds GPC-1, the binding target of the CAR-T cell disclosed by Oliva is inconsequential to the benefits of using a PD-1/PD-L1 inhibitor in combination with CAR T-cell treatment (Oliva, Figure 1, page 3). Oliva teaches benefits of combining CAR-T cell therapy with a PD-1 antibody including improved efficacy and the restoration of effector function allowing for improved understanding of the exhaustion of human CAR-T cells in solid tumors (Oliva, page 4, left column, paragraph 5). While applicant argues that “undue experimentation” would be required to combine the references, the experimentation required would not be out of scope with routine experimentation in the field conducted by one of ordinary skill in the art. A skilled artesian would have recognized prior to the effective filing date that the contributions of the PD-1 inhibitor when used in combination with a CAR-T cell as taught by Oliva would be translated regardless of the binding target of the CAR. MPEP 2141 III provides rationales to support rejections under 35 USC 103 including KSR rationales (A)-(G). In this case, at least exemplary rationale (C) “Use of known technique to improve similar devices (methods, or products) in the same way” would apply. That is to say that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention that the technique of administering a PD-1 inhibitor with a CAR-T cell taught by Oliva would also improve the similar GPC-1 CAR-T cell taught by WO754 and its use in cancer treatment.

	Applicant states that in Oliva, even though using PD-1 may restore one type of CAR-T cells function in the context of hematological malignancies, one cannot simply pluck the PD-1 in Olivia and combine it with CAR-T cells having a binding target totally different from that of Oliva, administer the two in a totally different context of tumors, and expect such a combination would work without undue experimentation. Applicant states that “considering the unpredictable nature of the field of endeavor” ‘754 and Oliva cannot be combined and come to the claimed invention without undue experimentation (response, paragraph bridging pages 7 and 8). 
	Applicant argues that this is evidenced by recent studies showing that GPC1 may be expressed in some types of tumors, but it is not expressed in hematological malignancies to which Oliva limits its use of PD-1 (response, page 8, paragraph 2). Applicant references gepia.cancer-pku.cn and argues that GPC1 is barely observed in hematological malignancies compared to other tumor types (page 8, paragraphs 2-3). Applicant argues that as Oliva’s use of PD-1 focuses on hematological malignancies undue experimentation would be needed to combine the references to arrive at the instant invention.
	While Oliva discusses the use of CAR T cells in the treatment of multiple myeloma (a hematological malignancy), Oliva refers to a previous study in which the effector function of CD28 CAR T cells in a pleural mesothelioma-bearing orthotopic murine model was restored by the use of PD-1 antibody checkpoint blockade. Pleural mesothelioma is a form of lung cancer and is a solid tumor. Oliva teaches that these results (based on the treatment of a solid cancer) teach that CAR-T cell therapies may be improved by PD-1/PD-L1 blockade also in the context of hematological malignancies. Through this teaching Oliva is demonstrating that the combination of CAR-T cells with a PD-1 blockade is known to be effective in different contexts of tumors. While applicant states that the field is unpredictable, it is unclear in what context applicant views the field as unpredictable. Combination of therapies is routine in the field and Oliva demonstrates that the combination of CAR-T cells with a PD-1 blockade is effective for treatment and increasing the persistence of CAR-T cells during therapy.  

	Applicant further argues that Oliva fails to provide an enabling disclosure regarding the dosages set forth in instant claim 1 (response, page 9, paragraph 1). Applicant argues that Oliva discloses administering durvalumab at doses of 10mg/kg every 2 weeks, but such an amount is for using the inhibitor alone and is never in context to administering the immune checkpoint inhibitor concomitantly with GPC1 binding CAR-T cells. Applicant further states that such a dose is for using the inhibitor specifically in context of multiple myeloma. Applicant argues that the disclosure fails to enable a skilled artesian to come to the claimed amount in context of the claimed invention (page 9, paragraph 2).
	Oliva teaches typical doses of PD-1 antibodies including durvalumab. It would have been obvious to one of ordinary skill in the art to use the dosages described in Oliva for use in combination with a CAR-T cell. The dosages taught by Oliva have been demonstrated to be effective and safe dosages for treatment and therefore would be a clear starting point for a skilled artesian. MPEP 2141.03 discusses the level of ordinary skill in the art in context of 35 USC 103 obviousness rejections and states that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396”. 

Based on the discussion above, applicant’s arguments filed 25 April 2022 were not found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                    
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647